
	
		II
		110th CONGRESS
		1st Session
		S. 380
		IN THE SENATE OF THE UNITED STATES
		
			January 24, 2007
			Mr. Wyden (for himself,
			 Mr. Stevens, Mrs. Murray, Mr.
			 Smith, Ms. Cantwell,
			 Mrs. Boxer, Mrs. Feinstein, and Mr.
			 Tester) introduced the following bill; which was read twice and
			 referred to the Committee on Energy and
			 Natural Resources
		
		A BILL
		To reauthorize the Secure Rural Schools and Community
		  Self-Determination Act of 2000, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Secure Rural Schools and Community
			 Self-Determination Reauthorization Act of 2007.
		2.Reauthorization
			 of Secure Rural Schools and Community Self-Determination Act of 2000
			(a)Extension
			 through fiscal year 2013The
			 Secure Rural Schools and Community Self-Determination Act of 2000 (Public Law
			 106–393; 16 U.S.C. 500 note) is amended—
				(1)in sections
			 101(a), 203(a)(1), 207(a), 208, 303, and 401, by striking 2006
			 each place it appears and inserting 2013;
				(2)in section 208, by striking
			 2007 and inserting 2014; and
				(3)in section 303, by
			 striking 2007 and inserting 2014,.
				(b)Authority to
			 resume receipt of 25- or 50-percent payments
				(1)25-percent
			 paymentsSection 102(b) of
			 the Secure Rural Schools and Community Self-Determination Act of 2000 is
			 amended—
					(A)in paragraph (1),
			 by inserting of the Treasury after Secretary;
			 and
					(B)in paragraph
			 (2)—
						(i)in
			 the first sentence, by inserting , including such an election made
			 during the last quarter of fiscal year 2006 under this paragraph, after
			 25-percent payment; and
						(ii)in
			 the second sentence, by striking fiscal year 2006 and inserting
			 fiscal year 2013, except that the Secretary of the Treasury shall give
			 the county the opportunity to elect, in writing during the last quarter of
			 fiscal year 2006, to begin receiving the 25-percent payment effective with the
			 payment for fiscal year 2007.
						(2)50-percent
			 paymentsSection 103(b)(1) of
			 such Act is amended by striking fiscal year 2006 and inserting
			 fiscal year 2013, except that the Secretary of the Treasury shall give
			 the county the opportunity to elect, in writing during the last quarter of
			 fiscal year 2006, to begin receiving the 50-percent payment effective with the
			 payment for fiscal year 2007.
				(c)Clarification
			 regarding source of payments
				(1)Payments to
			 eligible states from national forest landsSection 102(b)(3) of
			 the Secure Rural Schools and Community Self-Determination Act of 2000 is
			 amended—
					(A)by striking
			 trust fund, and inserting trust funds, permanent
			 funds,;
					(B)by inserting a
			 comma after and; and
					(C)by adding at the
			 end the following new sentence: If the Secretary of the Treasury
			 determines that a shortfall is likely for a fiscal year, all revenues, fees,
			 penalties, and miscellaneous receipts referred to in the preceding sentence,
			 exclusive of required deposits to relevant trust funds, permanent funds, and
			 special accounts, that are received during that fiscal year shall be reserved
			 to make payments under this section for that fiscal year..
					(2)Payments to
			 eligible counties from blm landsSection 103(b)(2) of such Act is
			 amended—
					(A)by striking
			 trust fund, and inserting trust funds;
					(B)by inserting a
			 comma after and; and
					(C)by adding at the
			 end the following new sentence: If the Secretary of the Treasury
			 determines that a shortfall is likely for a fiscal year, all revenues, fees,
			 penalties, and miscellaneous receipts referred to in the preceding sentence,
			 exclusive of required deposits to relevant trust funds and permanent operating
			 funds, that are received during that fiscal year shall be reserved to make
			 payments under this section for that fiscal year..
					(d)Term for resource
			 advisory committee members; reappointmentSection 205(c)(1) of the Secure Rural
			 Schools and Community Self-Determination Act of 2000 is amended—
				(1)in
			 the second sentence, by striking The Secretary concerned may reappoint
			 members to and inserting A member of a resource advisory
			 committee may be reappointed for one or more; and
				(2)by adding at the
			 end the following new sentence: Section 1803(c) of Food and Agriculture
			 Act of 1977 (7 U.S.C. 2283(c)) shall not apply to a resource advisory committee
			 established by the Secretary of Agriculture..
				(e)Revision of
			 pilot programSection 204(e)(3) of the Secure Rural Schools and
			 Community Self-Determination Act of 2000 is amended—
				(1)in subparagraph
			 (A), by striking The Secretary and all that follows through
			 approved projects and inserting At the request of a
			 resource advisory committee, the Secretary concerned may establish a pilot
			 program to implement one or more of the projects proposed by the resource
			 advisory committee under section 203;
				(2)by
			 striking subparagraph (B);
				(3)in subparagraph
			 (C), by striking by the Secretary concerned;
				(4)in subparagraph
			 (D)—
					(A)by striking
			 the pilot program in the first sentence and inserting
			 pilot programs established under subparagraph (A); and
					(B)by striking the pilot program
			 is in the second sentence and inserting pilot programs
			 are; and
					(5)by redesignating
			 subparagraphs (C), (D), and (E), as so amended, as subparagraphs (B), (C), and
			 (D).
				(f)Notification and
			 reporting requirements regarding county projects
				(1)Additional
			 requirementsSection 302 of the Secure Rural Schools and
			 Community Self-Determination Act of 2000 is amended by adding at the end the
			 following new subsection:
					
						(c)Notification and
				reporting requirements
							(1)NotificationNot later than 90 days after the end of
				each fiscal year during which county funds are obligated for projects under
				this title, the participating county shall submit to the Secretary concerned
				written notification specifying—
								(A)each project for which the participating
				county obligated county funds during that fiscal year;
								(B)the authorized use
				specified in subsection (b) that the project satisfies; and
								(C)the amount of county funds obligated or
				expended under the project during that fiscal year, including expenditures on
				Federal lands, State lands, and private lands.
								(2)ReviewThe Secretary concerned shall review the
				notifications submitted under paragraph (1) for a fiscal year for the purpose
				of assessing the success of participating counties in achieving the purposes of
				this title.
							(3)Annual
				reportThe Secretary
				concerned shall prepare an annual report containing the results of the
				most-recent review conducted under paragraph (2) and a summary of the
				notifications covered by the review.
							(4)Submission of
				reportThe report required by paragraph (3) for a fiscal year
				shall be submitted to the Committee on Agriculture, Nutrition, and Forestry and
				the Committee on Energy and Natural Resources of the Senate and the Committee
				on Agriculture and the Committee on Resources of the House of Representatives
				not later than 150 days after the end of that fiscal
				year.
							.
				(2)Definition of
			 secretary concernedSection
			 301 of such Act is amended by adding at the end the following new
			 paragraph:
					
						(3)Secretary
				concernedThe term Secretary concerned means—
							(A)the Secretary of Agriculture or the
				designee of the Secretary of Agriculture, with respect to county funds reserved
				under section 102(d)(1)(B)(ii) for expenditure in accordance with this
				title;
							(B)the Secretary of the Interior or the
				designee of the Secretary of the Interior, with respect to county funds
				reserved under section 103(c)(1)(B)(ii) for expenditure in accordance with this
				title.
							.
				(3)References to
			 participating countySection
			 302(b) of such Act is amended—
					(A)by striking
			 An eligible county each place it appears in paragraphs (1), (2),
			 and (3) and inserting A participating county; and
					(B)by striking A county each
			 place it appears in paragraphs (4), (5), and (6) and inserting A
			 participating county.
					(g)Technical
			 correctionSection 205(a)(3) of the Secure Rural Schools and
			 Community Self-Determination Act of 2000 is amended by striking the comma after
			 the Secretary concerned may.
			
